       Case 2:19-cv-01091-RB-GJF Document 94 Filed 09/02/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

THOMAS HARE,

               Plaintiff,

v.                                                                 No. 2:19-cv-01091-RB-GJF

BENNETT J. BAUR, an individual;
STATE OF NEW MEXICO LAW
OFFICES OF THE PUBLIC DEFENDER;
JENNIFER BIRMINGHAM, an individual;
JAMES WALKER, an individual; and
MICHELLE HALEY, an individual;

               Defendants.

       MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS

       THIS MATTER comes before the Court on Plaintiff’s Response and Objection to Order

to Show Cause Issued by Magistrate Judge Gregory Fouratt on May 21, 2020; Plaintiff’s Objection

to the Illegal Hearing Held by Magistrate Judge Gregory Fouratt on May 21, 2020; and Plaintiff’s

Objection to Status Conference Set for 6/9/2020 (Doc. 54) filed June 8, 2020.

       On May 21, 2020, Judge Fouratt ordered Plaintiff to show cause why Plaintiff failed to

appear for the telephonic status conference set for May 21, 2020, and why Plaintiff should not be

sanctioned for his failure to appear. (See Doc. 53 (“Order to Show Cause”).)

       On May 21, 2020, Judge Fouratt entered an order resetting the telephonic status conference

for June 9, 2020. (See Doc. 52.)

       Plaintiff objects to (i) Judge Fouratt’s Order to Show Cause, (ii) Judge Fouratt conducting

the May 21, 2020, telephonic status conference, and (iii) Judge Fouratt resetting the status

conference for June 9, 2020. (Doc. 54.) Plaintiff contends that Judge Fouratt did not have the
        Case 2:19-cv-01091-RB-GJF Document 94 Filed 09/02/20 Page 2 of 2



authority to conduct the May 21, 2020 status conference because Plaintiff did not consent to Judge

Fouratt conducting proceedings.

        The Court overrules Plaintiff’s Objections because Judge Fouratt was authorized to enter

the Order to Cause, conduct the May 21, 2020, status conference, and set the June 9, 2020, status

conference. (See Doc. 70 (explaining that Judge Fouratt was properly authorized to preside over

all non-dispositive pre-trial matters in this case).)

        IT IS SO ORDERED.




                                                ________________________________
                                                ROBERT C. BRACK
                                                SENIOR U.S. DISTRICT JUDGE




                                                   2
